Citation Nr: 0409212	
Decision Date: 04/08/04    Archive Date: 04/16/04	

DOCKET NO.  99-17 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right ankle fracture with instability and traumatic 
arthritis, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied the benefit sought on appeal.  The veteran, 
who had active service from December 1964 to December 1967, 
appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  In January 2001, 
the Board returned the case to the RO for additional 
development.  The case was subsequently returned to the Board 
for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's right ankle manifests symptomatology 
greater than marked limitation of motion, and by analogy, is 
productive of ankylosis of the ankle in dorsiflexion between 
0 and 10 degrees.  



CONCLUSION OF LAW

The criteria for a 30 percent evaluation for residuals of a 
right ankle fracture with instability and traumatic arthritis 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.68, 
Diagnostic Code 5299-5270 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2003).

First, the VA has a duty under the VCAA to notify a claimant 
and his representative of the information and evidence needed 
to substantiate his claim.  Collectively, the rating 
decisions, as well as the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations, and the 
reasons his claim was denied.  In addition, a letter to the 
veteran from the RO dated in February 2001 specifically 
informed the veteran of the substance of the VCAA, including 
the type of evidence needed to establish entitlement to the 
benefit sought and the division of responsibilities between 
the VA and the veteran in obtaining that evidence.  

With respect to the February 2001 letter, the Board 
acknowledges that the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Pelegrini v. Principi, 
No. 17 Vet. App. 412 (2004), held, in part, that the VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to the claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Because the VCAA notice 
in this case was not provided to the veteran prior to the 
initial RO adjudication denying his claim, the timing of the 
notice does not comply with the expressed requirements of the 
law as found by the Court in Pelegrini.  While the Court did 
not address whether, and if so, how the Secretary could 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be nonprejudicial to a claimant.

The Court in Pelegrini found, on one hand, that the failure 
to provide the notice until after a claimant has already 
received an initial unfavorable RO determination, i.e., a 
denial of the claim would largely nullify the purpose of the 
notice and, as such, prejudice the claimant by forcing him to 
overcome an adverse decision, as well as substantially impair 
the orderly sequence of claims development and adjudication. 
On the other hand, the Court acknowledged that the VA could 
show that the lack of a pre-RO decision notice was not 
prejudicial to the appellant.

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be nonprejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
decisions, as well as to nullify the Notice of Disagreement 
and Substantive Appeal that were filed by the veteran to 
perfect the appeal to the Board.  There is no basis for 
concluding that harmful error occurred simply because a 
claimant received VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
RO adjudication, this could not have been the intention of 
the Court, otherwise, the Court would not have taken "due 
account of the rule of prejudicial error" in reviewing the 
Board's decision.  See 38 U.S.C.A. § 7261(b)(2); see also, 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(there is no implicit exemption for the notice requirements 
contained in 38 U.S.C.A. § 5103(a) from the general statutory 
commands set forth in Section 7261(b)(2) that the Veterans 
Claim Court shall "take due account of the rule of 
prejudicial error.").

Significantly, in reviewing RO determinations on appeal, the 
Board is required to review the evidence of record on a de 
novo basis without providing any deference to the RO's 
decision.  As provided by 38 U.S.C.A. § 7104(a), all 
questions in a matter under which 38 U.S.C.A. § 511(a) are 
subject to decision by the Secretary shall be subject to one 
review on appeal to the Secretary, and as such, final 
decisions are made by the Board.  Because the Board makes the 
final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for 
the Board to consider whether the failure to provide a pre-RO 
initial adjudication notice constitutes harmful error, 
especially since an RO determination that is "affirmed" by 
the Board is subsumed by the appellate decision and becomes 
the single sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  There is simply no 
"adverse determination," as discussed by the Court in 
Pelegrini for the appellant to overcome.  Similarly, the 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because and RO decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the RO or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 
9 Vet. App. 553 (1996); see also, 38 C.F.R. § 20.1102 
(harmless error).  

In this case, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in February 2001 
was not provided prior to the first RO adjudication of the 
claim, the notice was provided by the RO prior to the 
subsequent March 2003 rating decision which increased the 
evaluation for the veteran's disability, and the content of 
the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided to the veteran, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the veteran.

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the Board notes that the veteran's service medical 
records were previously obtained and are associated with the 
claims file.  In addition, VA and private medical records 
identified by the veteran have been obtained.  The veteran 
has also been afforded VA examinations and he presented 
testimony at a hearing before the BVA at the RO.  The veteran 
and his representative have not identified any additional 
evidence that needs to be obtained in order to fairly decide 
the veteran's appeal and the veteran's representative in 
February 2004 indicated that the file was submitted on the 
record.  Therefore, the Board finds that the case is ready 
for appellate review.

Background and Evidence

Historically a rating decision dated in June 1980 granted 
service connection for residuals of a right ankle fracture 
and assigned a noncompensable evaluation.  This decision was 
based on a review of service medical records that disclosed 
that the veteran had sustained a hairline fracture of a small 
fragment of the posterior malleolus and that the veteran was 
placed on physical profile.  The physical examination 
performed upon separation from service was normal with 
respect to the lower extremities.  At the time of the 
veteran's application for VA benefits, he reported that he 
had received no treatment for his right foot after service.  
The noncompensable evaluation remained in effect until a 
March 1996 rating decision increased the evaluation from 
noncompensable to 10 percent.  

In July 1998, the veteran requested that his disability 
evaluation be reevaluated, asserting that the disability had 
been getting worse.  He reported treatment from a private 
physician, specifically James H. T. Chillcott, M.D.

A July 1998 statement from Dr. Chillcott reported that the 
veteran experienced severe aching discomfort in his right 
ankle which caused him disability.  He indicated that the 
veteran walked with a limp secondary to the pain and 
discomfort.  He noted there was a significant limited range 
of motion in the right ankle with some swelling of the right 
ankle relative to the left.  There was also some crepitus 
consistent with advanced degenerative arthritis.  

 A report of a VA examination performed in August 1998 shows 
the veteran reported chronic problems with his ankle since 
service.  He reported that he experienced pain, stiffness, 
soreness, swelling and occasional give way.  The veteran 
indicated that it was more of an ongoing chronic problem 
rather than any specific flare up.  The veteran reported that 
at times he wore a brace, but did not use a cane or crutches.  
The veteran indicated that he could perform normal daily 
activities.  On physical examination, the veteran was able to 
ambulate without assistance.  He was able to toe and heel 
walk and squat.  There were anterior and lateral pain and 
soreness in the ankle, but no swelling at the time of the 
examination.  Dorsiflexion was 20 degrees and plantar flexion 
was to 40 degrees with pain at the extremes of motion.  No 
instability was identified.  The diagnosis following the 
examination was residuals of a right ankle fracture.

A rating decision dated in September 1998 continued and 
confirmed the 10 percent evaluation for the veteran's right 
ankle disability.  In response, the veteran expressed 
disagreement with the decision and provided the names of two 
physicians he had sought treatment from for his ankle and the 
dates of those treatments.  

Private medical records dated between 1997 and 1999 show 
complaints pertaining to the veteran's right ankle.  A record 
dated in April 1997 shows the veteran had ongoing problems 
with pain and weakness of his right ankle.  On physical 
examination, there was a great deal of instability of the 
ankle and some tenderness along the joint line.  There was no 
swelling.  The assessment was suspected osteoarthritis of the 
right ankle with instability.  A record dated in July 1997 
disclosed mild tenderness of the right ankle with some slight 
swelling.  When seen in January 1999, there was slight edema 
of the right foot and ankle.

The veteran presented testimony at a hearing before the BVA 
at the RO in April 2000.  At that hearing, the veteran 
offered testimony concerning the symptomatology he 
experienced due to his right ankle and the functional 
limitations his disability caused.  The veteran also offered 
testimony concerning the treatment he had received.  The 
veteran testified that his right ankle had significantly 
increased in severity since the August 1998 VA examination 
and requested an additional examination.  

In a decision dated in January 2001, the Board remanded the 
case to obtain additional medical records, to afford the 
veteran a VA examination and to have the RO ensure that all 
notification and development action required by the VCAA was 
accomplished.  

Additional private medical records dated between 1999 and 
2002 contain some complaints pertaining to the right ankle.  

A letter from the RO to the veteran dated in February 2001 
informed the veteran of the substance of the VCAA, including 
the VA's duty to assist him in obtaining evidence for his 
claim and what information was needed from the veteran.

A report of a VA examination performed in November 2000 shows 
the veteran reported that he experienced persistent pain, 
swelling and tenderness of the ankle since his service 
injury.  He stated that he had multiple episodes of 
instability of his ankle daily with exquisite pain, swelling 
and tenderness.  The veteran reported that he wrapped his 
ankle every night in order to decrease the swelling.  He was 
noted to be on narcotic pain medication for pain relief, but 
would prefer to be off medication because of a fear of 
addiction.  On physical examination, the right ankle was 
swollen with no ecchymosis and no erythema.  The veteran was 
exquisitely tender to palpation over the anteromedial and 
lateral aspects of the talus, over the posterior aspect of 
the lateral malleolus, over the peroneal and over the cores 
of the posterior tibial tendon.  The range of motion was 
decreased and the veteran could dorsiflex to approximately 
10 degrees secondary to pain.  Plantar flexion was to 
approximately 25 degrees, secondary to pain.  Talar tilt was 
approximately to 50 degrees. There was some degree of 
anterior drawer sign approximately 2 millimeters or more, but 
this was difficult to assess secondary to pain.  Strength was 
4/4 for dorsiflexion and plantar flexion secondary to pain 
and inversion was 4/4 secondary to pain.  Eversion was 
essentially zero secondary to pain and weakness in with 
peroneal.  There was increased pain within his ankle as well 
as in the posterior aspect of the fibula with eversion.  
X-rays disclosed the presence of post-traumatic arthritis of 
the right ankle.  The assessment following the examination 
was right ankle pain and instability.  Also listed were post-
traumatic arthritis of the right ankle secondary to a 
fracture, osteochondral defect of the talus, chronic 
instability of the ankle secondary to ligamentous injury and 
a possible reflex sympathetic dystrophy-related syndrome.  
Further assessment with an MRI was recommended.  An MRI of 
the right ankle performed in January 2003 concluded with an 
impression of a normal MRI examination of the right ankle.

A rating decision dated in March 2003 increased the 
evaluation for the veteran's disability from 10 percent to 
20 percent and recharacterized the veteran's disability as 
residuals of a right ankle fracture with instability and 
traumatic arthritis.  

A Supplemental Statement of the Case accompanying the March 
2003 rating decision explained that the evaluation of 
residuals of a right ankle fracture with instability and 
traumatic arthritis was being increased to 20 percent 
effective July 6, 1998, which was the date the veteran's 
original claim was received.  The decision was based upon the 
VA examination of November 2002 and private treatment 
records.  A longitudinal review of the evidence noted that 
the veteran's symptoms have remained at their current level 
since the inception of the claim in 1998.

Law and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illness proportionate to the severity 
of the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In addition, in evaluating disabilities of 
the musculoskeletal system, it is necessary to consider, 
along with the schedular criteria, functional loss due to 
flare ups of pain, fatigability, incoordination, pain on 
movement and weakness.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  

The veteran's disability is currently evaluated as 20 percent 
disabling under Diagnostic Code 5271, based on marked 
limitation of motion.  The 20 percent evaluation under 
Diagnostic Code 5271 represents the highest  schedular 
evaluation under that Diagnostic Code.

Higher evaluations for disabilities of the ankle are provided 
under Diagnostic Code 5270 for ankylosis of the ankle.  A 
20 percent evaluation is for assignment for ankylosis of the 
ankle in plantar flexion less than 30 degrees; a 30 percent 
evaluation for ankylosis of the ankle in planter flexion 
between 30 degrees and 40 degrees, or in dorsiflexion between 
0 degrees and 10 degrees; and a 40 percent evaluation for 
ankylosis of the ankle in plantar flexion at more than 
40 degrees, or in dorsiflexion at more than 10 degrees or 
with abduction, adduction, inversion or eversion deformity.  
38 C.F.R. § 4.71(a), Diagnostic Code 5270.  

When an unlisted condition is encountered, it is permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localizations and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  However, the combined ratings for 
disabilities of an extremity shall not exceed the rating for 
the amputation at the elective level, where amputation to be 
performed.  For example, the combined evaluations for 
disabilities below the knee shall not exceed the 40 percent 
evaluation provided for by Diagnostic Code 5165.  See 
38 C.F.R. § 4.68.

After reviewing the evidence of record, the Board is of the 
opinion that the veteran's right ankle disability is more 
severe than currently evaluated.  At the outset, the Board 
would observe that the veteran's disability, by virtue of the 
March 2003 rating decision, now contains a component of 
instability, symptomatology previously not considered in 
evaluating the severity of the veteran's disability.  Also, 
the Board observes that the Schedule for Rating Disabilities 
pertaining to the ankle does not contain a Diagnostic Code or 
schedular criteria for evaluating instability of the ankle.  
Thus, the Board will evaluate the veteran's disability by 
analogy to ankylosis of the ankle and attempt to assign an 
evaluation commensurate with the veteran's overall disability 
level.  The veteran does not, however, have ankylosis of his 
ankle.  

Nevertheless, the recent VA examination demonstrated that the 
veteran's dorsiflexion was limited to approximately 
10 degrees secondary to pain consistent with a 30 percent 
evaluation under Diagnostic Code 5270.  In addition to 
experiencing pain and tenderness of the ankle, there were 
also swelling, instability and weakness.  The Board is of the 
opinion that a 30 percent evaluation for the veteran's 
disability is most appropriate given that there is 
significant function remaining in the right ankle and his 
overall disability evaluation is limited to 40 percent by the 
amputation rule.  

The Board would also observe that a 30 percent evaluation is 
for assignment for a severe disability of the foot under 
Diagnostic Code 5284, and while not directly applicable in 
the veteran's case, does represent, in the Board's judgment, 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localizations and 
symptomatology are closely analogous.  In this regard, the 
veteran's right ankle disability clearly affects the function 
of his foot.  For these reasons, the Board finds that a 
30 percent evaluation, rather than a 40 percent evaluation is 
warranted for the veteran's right ankle disability.  The 
Board believes that this evaluation encompasses the pain, 
fatigability, incoordination, pain on movement, weakness and 
instability the veteran experiences in his right ankle.  
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations have been considered, whether or not they were 
raised by the veteran, as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture so as to render 
impractical the application of the regular rating schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
provisions of 38 C.F.R. § 4.21 permit the Board to utilize 
the Schedule for Rating Disabilities and assign an evaluation 
commensurate with the veteran's overall disability picture.  
In addition, there has been no assertion or showing by the 
veteran that his right ankle disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board finds that the criteria for assignment of an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Subject to the provisions governing the award of monetary 
benefits, a 30 percent evaluation for residuals of a right 
ankle fracture with instability and traumatic arthritis is 
granted.  



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



